ORDER

PER CURIAM:
Roy Cotner appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 24.035 without an evidentiary hearing. On appeal, Mr. Cotner argues that he did not enter his guilty plea in a “voluntary, knowing, or intentional” manner, claiming that “the [c]ourt did not read the specific charges to [him] nor did the prosecuting attorney recite the evidence that would be adduced at trial ... in a manner that the Court could make a finding that a factual basis existed,” and, as such, his due process rights were violated. This court finds *930that Mr. Cotner did enter his guilty plea voluntarily and knowingly. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).